Crow, J.
Action by S. E. Campbell and Samuel Campbell, her husband, against the city' of Seattle, its street commissioner,, and board of public works, to enjoin the defendants from interfering with a building erected by plaintiffs, and which the defendants claim is on Third Avenue Northwest, a public street. From a decree in defendants’ favor, the plaintiffs have appealed.
Appellants own lots 14, 15, 16, and 17, in block 1, of Ross’ addition to the city of Seattle. The only question before us is the correct location of the east line of lots 15 and 16, conceded to be the west line of Third Avenue Northwest. The official plat shows the appellants’ lots to be each one hundred and twenty feet north and south by forty feet east and west. If appellants’ contention is sustained, each of their easterly lots 15 and 16, will be 53.9 feet in width, and the street will be 13.9 feet narrower than claimed by respondents. The trial court found the true line to be as contended by respondents. This finding secures to appellants the entire area in their lots as shown by the plat, is supported by the clear preponderance of the evidence, and must be sustained.
In support of their contention, appellants rely upon a recital in the dedication attached to the official plat of Ross’ addition, made and filed in 1888, to the effect that the northeast corner of block 1, the initial point of the addition, is 1,347 feet south, and 1,350 feet west, of a certain government corner. They introduced evidence to show that such a measurement would so locate their east line as to encroach 13.9 feet upon the street now claimed by the city. Respondents, however, produced a number of competent surveyors who testified that, as a result of actual surveys of the addition made by them in 1893 and 1895, they found the initial corner stake of the addition at the northeast corner of block 1, the same being the northeast corner of lot 15 now owned by appellants; that they also found other original stakes at corners of appellants’ lots, and of other lots in the addition; that the positions of such stakes correspond with the city’s *614present contention and secure to the appellants full sized lots of forty by one hundred and twenty feet, as shown on the plat; that two of appellants’ lots had been .previously enclosed and fenced in accordance with the corners and lines fixed by these original stakes, and that one of appellants’ grantors had caused a survey to be made of two of the lots, with the result that they were shown to be only forty feet in width, and that such survey fixed the original initial corner in accordance with respondents’ present contention. This, with other evidence which it is not necessary to state, shows that the lots as platted, surveyed, and staked upon the ground, and afterwards enclosed, improved, and conveyed to appellants, are only forty feet wide, and that they do not include the strip in dispute, which the city claims as a part of the street.
Appellants purchased their lots in accordance with, and by the description stated in the plat. In the event of a conflict, it seems to be a well established rule that courses and distances must be subordinated to original stakes and surveys showing the location and dimensions of lots.
In Turner v. Creech, 58 Wash. 439, 108 Pac. 1084, this court said:
“Practical or agreed location of a boundary line may result from long acquiescence in its location, or when drawn and acted upon by the parties, as where valuable improvements are placed with reference to it and before it is denied by either party. 5 Cyc. 930 et seq. In Flynn v. Glenny, 51 Mich. 580, 17 N. W. 65, it was held that purchasers of town lots have a right to locate their lot lines according to the stakes set by the plattor of the lots, and that no subsequent survey can unsettle such lines; Mr. Justice Cooley saying: ‘The question afterwards is not whether the stakes were where they should have been in order to make them correspond with the lot lines as they should be if the platting were done with absolute accuracy, but it is whether they were planted by authority, and the lots were purchased and taken possession of in reliance upon them. If such was the case, *615they must govern, notwithstanding any errors in locating them.’ ”
The evidence supports the findings of the trial judge. The judgment is affirmed.
Rudkin, C. J., DunbAr, Parker, and Mount, JJ., concur.